Citation Nr: 1632385	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss on an extraschedular basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's increased rating claim and continued his noncompensable disability rating for his service-connected hearing loss.

In December 2014, the Board denied the Veteran's claim for a higher (compensable) rating for bilateral hearing loss.  The Veteran subsequently appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court set aside the portion of the Board's decision denying an extraschedular rating, reasoning that the Board provided inadequate reasons and bases that referral for extraschedular consideration was not warranted.  Also, the Court dismissed the portion of the decision denying a compensable schedular rating for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Consistent with the findings of the March 2016 Memorandum Decision, the Veteran's claim should be referred for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's bilateral hearing loss claim to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  
The Director is also asked to consider the collective impact of the Veteran's service-connected bilateral hearing loss and tinnitus, in accordance with Johnson v. McDonald, 762 F.3d 1362 (2014).  

In consideration of the above, the Director's attention is called to the following:  the Veteran's statements provided in the September 2012 substantive appeal; his spouse's March 2011 statement; and an April 2011 VA audiology examination report. 

A copy of the Director's decision on this claim must be included in the file.

2.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




